Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on12/29/2020. Claims 49-56 have been amended. Claims 1-36 have been canceled. Claims 57-64 have been added. Claims 37-64 are allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 12/17/2019 has been acknowledged and approved.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for multiple stakeholders for a single business process. The detailed implementation indicates: (1) A computer-implemented method for providing a customized representation of a business process involving a plurality of organizational entities, the method comprising: providing a user interface operable to display a customized representation of a business process having a configurable flow, the business process comprising a series of operations of business activity to be performed by one or more of the organizational entities; (2) Storing user information, including user privileges associated with the business process, in a central repository; (3) Receiving a request from a first user through the user interface to view the business process; (4) Providing a customized representation of code corresponding to the business process for presentation in the user interface, the customized representation of code comprising a graphical representation of the series of operations of business activity to be performed by one or more of the organizational entities, each of the operations corresponding to a respective part of the code corresponding to the business process, a first one of the operations being represented by a first graphical object, the customized representation of code being in compliance with retrieved user privileges for the first user; and (5) Modifying the code corresponding to the business process to make a corresponding change in operations of business activity to be performed by one or more of the organizational entities, responsive to interaction by the first user with the graphical representation in compliance with the user privileges of the first user.
	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
02/11/2021

/HUNG D LE/Primary Examiner, Art Unit 2161